Exhibit VI Unaudited Condensed Semi Annual Financial Statements as at June 30, 2013 - SEC Filing EIB Group – Interim Financial Statements EIB Group CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2 (in EUR ’000) ASSETS LIABILITIES AND EQUITY (Unaudited) (Unaudited) 1. Cash in hand, balances with central banks 1. Amounts owed to credit institutions and post office banks 136 507 157 362 a) repayable on demand 7 108 223 10 708 490 b) with agreed maturity dates or periods of notice 711 408 952 308 2. Treasury bills and other bills eligible for refinancing with central banks 28 761 610 18 416 931 7 819 631 11 660 798 3. Loans and advances to credit institutions 2. Amounts owed to customers a) repayable on demand 1 046 176 1 080 619 a) repayable on demand 1 909 049 2 071 645 b) other loans and advances 62 821 783 50 286 744 b) with agreed maturity dates or periods of notice 588 225 658 850 c) loans (Note B) 2 497 274 2 730 495 d) impairment on loans and advances, net of reversals - 35 900 - 35 900 3. Debts evidenced by certificates (Note C) 4. Loans and advances to customers a) debt securities in issue a) other loans and advances 0 5 120 b) others 22 065 231 25 872 663 b) loans (Note B) c) impairment on loans and advances, net of reversals - 231 619 - 305 649 4. Derivative liabilities 21 258 858 24 744 891 5. Debt securities including fixed-income 5. Other liabilities 1 004 294 978 971 securities a) issued by public bodies 1 831 524 3 707 720 6. Deferred income 139 599 136 464 b) issued by other borrowers 5 593 695 5 636 279 7 425 219 9 343 999 7. Provisions a) pension plans and health insurance scheme 2 499 310 1 599 384 6. Shares and other variable-yield securities 3 286 419 3 128 685 b) provision for guarantees issued 179 724 174 993 c) provision for commitment on investment funds 8 549 7 279 7. Derivative assets 40 485 036 55 885 610 2 687 583 1 781 656 TOTAL LIABILITIES 8. Property, furniture and equipment 287 942 294 107 8. Subscribed capital 9. Investment property 2 622 2 702 a) subscribed b) uncalled - - Intangible assets 9 384 9 801 21 619 649 21 619 649 Other assets 26 471 212 232 9. Consolidated reserves a) reserve fund 22 700 542 21 596 628 Subscribed capital, called but not paid 836 630 9 992 427 b) additional reserves - 232 661 3 054 808 c) fair value reserve 1 009 681 927 942 Prepayments 49 197 62 283 d) special activities reserve 6 090 520 5 140 386 e) general loan reserve 3 663 165 2 976 909 33 231 247 33 696 673 10. Profit for the period 3 291 855 278 885 TOTAL EQUITY 58 142 751 55 595 207 TOTAL ASSETS TOTAL LIABILITIES AND EQUITY EIB Group – Interim Financial Statements - 2 - CONSOLIDATED INCOME STATEMENT FOR THE PERIOD ENDED JUNE 30, 2 (in EUR ’000) H1 2013 (Unaudited) H1 2012 (Unaudited) 1. Interest and similar income 11 604 858 12 942 743 25 328 977 2. Interest expense and similar charges - 10 169 140 -11 573 767 - 22 590 861 3. Income from shares and other variable-yield securities 29 716 17 301 33 789 4. Fee and commission income 159 347 135 588 293 395 5. Fee and commission expense - 331 - 146 6. Result on financial operations 1 961 726 375 047 -1 983 217 7. Other operating income 5 157 1 514 10 097 8. Other operating expense 0 0 0 9. Change in impairment on loans and advances and provisions for guarantees, net of reversals - 3 272 - 62 402 - 192 377 Change in impairment on shares and other variable-yield securities, net of reversals - 26 506 46 208 - 31 259 General administrative expenses a) staff costs - 202 818 - 187 555 - 416 569 b) other administrative costs - 53 937 - 52 238 - 141 691 - 256 755 - 239 793 - 558 260 Depreciation and amortisation: property, furniture and equipment, investment property and intangible assets a) property, furniture and equipment - 10 788 - 11 367 - 24 643 b) investment property - 81 - 81 - 161 c) intangible assets - 2 619 - 1 780 - 6 449 - 13 488 - 13 228 - 31 253 Profit for the period 3 291 855 1 628 880 278 885 Attributable to: Equity holders of the Bank 3 291 855 1 628 880 278 885 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME FOR THE PERIOD ENDED JUNE 30, 2 (in EUR ’000) H1 2013 (Unaudited) H1 2012 (Unaudited) Profit for the period 3 291 855 1 628 880 278 885 Other comprehensive income / loss: Available for sale financial assets - fair value reserve 1. Net unrealised gains and losses on financial assets available for sale 82 184 28 091 241 419 2. Impairment charges transferred to the consolidated income statement 46 618 8 004 3. Realised gains and losses transferred to the consolidated income statement - 926 115 100 64 601 Total available for sale financial assets 81 739 189 809 314 024 Defined benefit plan actuarial gains (losses) - 826 449 0 0 Total other comprehensive income / loss - 744 710 189 809 314 024 Total comprehensive income 2 547 145 1 818 689 592 909 Attributable to: Equity holders of the Bank 2 547 145 1 818 689 592 909 EIB Group – Interim Financial Statements - 3 - CONSOLIDATED STATEMENT OF CHANGES IN EQUITY UNDER IFRS (in EUR ’000) Additional reserves For the half year ended June 30, 2013 Subscribed capital Callable capital Reserve fund Special activities reserve General loan reserve Other Fair value reserve Profit for the period before appropriation Total consolidated equity As at December 31, 2011 - 20 972 343 4 108 940 2 340 863 1 605 420 613 918 3 742 865 45 003 998 Appropriation of prior year’s profit 0 0 624 285 1 031 446 636 046 1 451 088 0 - 3 742 865 0 Total comprehensive income for the period 0 0 0 0 0 0 314 024 278 885 592 909 Subscribed capital increase 10 000 000 0 0 0 0 0 0 0 10 000 000 Changes in ownership interests in subsidiaries that do not result in a loss of control 0 0 0 0 0 - 1 700 0 0 - 1 700 As at December 31, 2012 - 21 596 628 5 140 386 2 976 909 3 054 808 927 942 278 885 55 595 207 Appropriation of prior year’s profit 0 0 1 103 914 950 134 686 256 - 2 461 419 0 - 278 885 0 Total comprehensive loss for the period 0 0 0 0 0 - 826 449 81 739 3 291 855 2 547 145 Changes in ownership interests in subsidiaries that do not result in a loss of control 0 0 0 0 0 0 0 As at June 30, 2013 (Unaudited) - 22 700 542 6 090 520 3 663 165 - 232 661 1 009 681 3 291 855 58 142 751 EIB Group – Interim Financial Statements - 4 - CONSOLIDATED CASH FLOW STATEMENT FOR PERIOD ENDED JUNE 30, 2 (IN EUR ’000) H1 2013 (Unaudited) A. Cash flows from operating activities : Profit for the period 3 291 855 278 885 Adjustments for: Changes in impairment on loans and advances, net of reversals - 74 030 148 759 Change in provisions for pension plans and health insurance scheme 63 584 137 551 Unwinding of discount relating to capital and reserve called, but not paid in 3 764 0 Change in provisions for commitment on investment funds and guarantees on venture capital operations 7 158 14 110 Depreciation/amortisation on property, furniture and equipment, investment property and intangible assets 13 488 31 253 Changes in impairment of shares and other variable-yield securities 26 506 31 259 Held to maturity portfolio amortisation and accrued interest 13 692 32 070 Change in fair value of trading debt securities 27 306 - 84 028 Net results on loans under the fair value option and associated swaps - 2 232 534 - 4 628 184 Net results on borrowings under the fair value option and associated swaps 4 928 575 10 106 980 Change in fair value of other derivatives -4 101 554 -1 101 876 Interest expense on non-controlling interest 14 275 9 292 Effect of exchange rate changes - 1 360 701 - 793 590 Profit on operating activities 621 384 4 182 481 Disbursements of loans and advances to credit institutions and customers - 21 700 579 - 48 366 746 Repayments of loans and advances to credit institutions and customers 16 174 681 32 233 139 Change in deposits with central banks 21 403 238 653 Net additions to available for sale and trading debt securities - 390 870 1 048 906 Net additions to available for sale venture capital operations - 111 100 - 252 148 Net additions to available for sale shares and other variable-yield securities 19 551 - 97 183 Change in amounts owed to credit institutions and customers - 4 074 388 - 364 795 Change in interest accrued on cash and cash equivalents - 42 381 38 726 Change in prepayments 13 086 - 14 455 Change in other assets 185 761 - 88 343 Change in deferred income 3 135 - 29 530 Change in other liabilities (excluding non-controlling interest) 22 236 88 847 Net cash used in operating activities - 9 258 081 - 11 382 448 B. Cash flows from investing activities : Securities from investment portfolio matured during the period 168 500 187 749 Purchase of loan substitutes included in the debt securities portfolios - 1 112 015 - 2 792 755 Redemption of loan substitutes included in the debt securities portfolios 734 123 2 110 109 Purchase and disposal of property, furniture and equipment, investment property and intangible assets - 6 826 - 18 966 Net cash used in investing activities - 216 218 - 513 863 C. Cash flows from financing activities : Issuance of debts evidenced by certificates 63 118 177 Redemption of debts evidenced by certificates - 44 725 148 - Member States’ contribution 9 152 033 7 573 Net change in cash related to acquisitions and disposals of shares in subsidiary undertakings - 1 116 - 1 944 Dividend paid to non-controlling interest - 2 322 0 Net cash from financing activities 27 541 624 24 965 014 Summary statement of cash flows Cash and cash equivalents at the beginning of the year 60 518 141 47 038 818 Net cash from: Operating activities - 9 258 081 - 11 382 448 Investing activities - 216 218 - 513 863 Financing activities 27 541 624 24 965 014 Effect of exchange rate changes on cash held 691 706 410 620 Cash and cash equivalents at the end of the period 79 277 172 60 518 141 Cash and cash equivalents are composed of: Cash in hand, balances with central banks and post office banks, excluding deposits with Central Bank of Luxembourg to cover minimum reserve requirement Bills maturing within three months of issue (A1 portfolio excluding accrued interest) 17 355 624 9 431 365 Loans and advances to credit institutions: Repayable on demand 1 046 176 1 080 619 Other loans and advances 60 874 720 50 006 053 79 277 172 60 518 141 Supplementary disclosures of operating cash flow: Interest received 11 478 521 24 955 007 Dividends received 28 058 32 758 Interest paid - 3 461 715 - 8 509 588 Dividends paid - 2 322 0 EIB Group – Interim Financial Statements - 5 - NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS UNDER IFRS NOTE A Basis of presentation The unaudited condensed consolidated financial statements of the European Investment Bank (“the Bank”) as at June 30, 2013 do not include all of the information and footnotes required for complete financial statements, in accordance with IAS34 Interim Financial Reporting. In the opinion of management, all adjustments, normal recurring accruals and adjustments for the impairment of venture capital operations and loans considered necessary for a fair presentation have been recorded. The profit for the six-month period ended June 30, 2013 is not necessarily indicative of the results that may be expected for the year ending December 31, 2013. The audited consolidated financial statements as at and for the year ended December 31, 2012 were prepared in accordance with International Financial Reporting Standards (IFRS) as endorsed by the EU.The unaudited condensed consolidated financial statements as at and for the period ended June 30, 2013 are based on the same principles. For further information, refer to the consolidated financial statements and footnotes thereto included in the Bank’s annual report for the year ended December 31, 2012. NOTE B Summary statement of loans (in EUR ’000) Loans granted Analysis of aggregate to intermediary directly to Total loans granted credit final (before specific provisions) institutions beneficiaries - Disbursed portion - Undisbursed portion 20 318 510 57 610 529 77 929 039 Aggregate loans granted NOTE C Debts evidenced by certificates [See following pages for summary statement of debts evidenced by certificates.] EIB Group – Interim Financial Statements - 6 - NOTE D Commitment to purchase the remaining European Investment Fund ("EIF")shares at a fixed price As at June 30, 2013, the Bank holds 62.23% of the EIF’s subscribed capital (62.13% as at December 31, 2012). Under the terms of the Replacement Share Purchase Undertaking, theBank is offering to buy the remaining subscribed shares from the EIF’s other shareholders for a price of EUR 371,941.49 per share as at June 30, 2013. The latter corresponds to the part of each share in the called capital of EIF, increased by the share premium account, the statutory reserves, the disclosed unrealised gains in venture capital operations, the profit brought forward and the profit of the year. The agreed formula is being applied to the approved and audited annual accounts of the EIF for the financial year in which the option is exercised. NOTE E Commitments, contingent liabilities and other memorandum items [See following pages for summary statement of commitments and contingent liabilities.] EIB Group – Interim Financial Statements - 7 - Note C - Summary statement of debts evidenced by certificates as at June 30, 2013 (in EUR ’000) PAYABLE IN OUTSTANDING AT 30.06.2013 AVERAGE RATE DUE DATES OUTSTANDING AT 31.12.2012 AVERAGE RATE EUR 2013/2057 USD 2013/2058 GBP 57 150 904 2013/2054 59 693 677 AUD 16 460 554 2013/2042 19 055 453 JPY 8 721 673 2014/2047 10 650 948 CHF 8 100 995 2014/2036 7 990 828 NOK 5 435 196 2013/2033 6 974 498 SEK 5 521 402 2013/2039 5 507 027 TRY 2 872 879 2013/2022 2 932 450 ZAR 1 751 570 2013/2021 1 710 305 NZD 1 140 415 2014/2021 1 614 026 RUB 965 107 2014/2019 1 087 293 CAD 1 078 689 2018/2045 753 409 DKK 549 686 2024/2026 549 524 CZK 427 348 2013/2030 527 035 PLN 270 775 2013/2026 313 500 HUF 211 385 2015/2016 239 743 RON 100 890 2014/2016 101 249 BGN - - 43 460 MXN 37 610 2015/2015 37 297 HKD 33 509 2013/2019 33 252 TWD - - 26 042 Fair value adjustement on borrowings 33 101 737 45 511 798 TOTAL The principal and interest of certain structured borrowings are index linked to stock exchange indexes (historical value: EUR 198 million at 30 June 2013 and EUR 243 million in 2012). All such borrowings are hedged in full through swap operations. EIB Group – Interim Financial Statements - 8 - NOTE E – Commitments, contingent liabilities, pledged assets and other memorandum items (in EUR ’000) Commitments (Unaudited) - EBRD capital - uncalled 712 630 712 630 - Undisbursed loans - credit institutions 20 318 510 19 786 999 - customers 57 610 529 62 129 484 77 929 039 81 916 483 - Undisbursed venture capital operations 2 146 366 2 087 888 - Undisbursed investment funds 559 486 539 385 Contingent liabilities and guarantees - In respect of loans granted by third parties 3 389 758 3 633 454 - In respect of venture capital operations 41 106 40 866 Assets held on behalf of third parties - NER300 2 640 196 2 408 798 - Investment Facility – Cotonou 2 116 934 2 132 527 - Guarantee Fund 1 993 987 2 021 926 - JESSICA (Contribution and Holding Funds) 1 744 825 1 772 025 - FP7 Guarantee Fund 1 478 330 1 432 835 - RSFF 1 272 631 1 072 665 - Special Section 769 460 781 550 - JEREMIE 606 440 708 656 - EU-Africa Infrastructure Trust Fund 497 505 503 242 - GF Greece 300 000 300 000 - LGTT 163 092 163 275 - ENPI 162 251 166 333 - SMEG 2007 152 349 124 104 - GIF 2007 142 076 102 621 - RSI 102 090 131 481 - AECID 100 178 100 155 - ECHA 76 122 121 224 - NIF Trust Fund 60 529 55 301 - PBI 60 000 50 000 -SME Guarantee Facility 59 186 59 604 - GAGF 49 322 50 067 - HIPC 39 168 39 588 - FEMIP Trust fund 28 408 29 874 - MAP Equity 21 641 20 591 - MAP guarantee 18 226 24 940 - G43 Trust Fund 15 851 15 895 - WBEDIF Trust account 15 800 0 - EPMF 9 938 10 508 - EPTA Trust Fund 8 967 9 082 - JASPERS 8 689 2 434 - European Technology Facility 6 807 5 224 - GEEREF Technical Support Facility 1 918 1 922 - TTP 1 439 1 605 - EPPA - GEEREF 4 120 - LfA-EIF Facility - Bundesministerium fur Wirtschaft und Technologie 2 528 - BIF Trust account 9 0 - MDD 6 6 - GGF 5 5 - EPEC 0 415 14 726 167 14 428 351 Other items - Nominal value of interest-rate swap and deferred rate-setting contracts - Nominal value of currency swap contracts receivable - Nominal value of currency swap contracts payable - Securities portfolio - Securities receivable 3 803 252 0 - Securities payable 35 000 0 - Forward rate agreements 1 390 000 4 946 600 - Currency forwards 462 018 363 762 - Nominal value of put option granted to EIF minority shareholders 427 462 424 376 - Swaps launched but not yet settled 47 419 16 475 - Borrowings launched but not yet settled 45 888 0 - Special deposits for service of borrowings 14 548 16 311 EIB Group – Interim Financial Statements - 9 - EIB GROUP - EU ACCOUNTING DIRECTIVES TO IFRS RECONCILIATION Consolidated balance sheet as at June 30, 2013 (in EUR ’000) EU Accounting Directives Adjustment IFRS ASSETS 30/06/2013 Ref. 30/06/2013 1. Cash in hand, balances with central banks and post office banks 136 507 0 136 507 2. Treasury bills and other bills eligible for refinancing with central banks 28 666 212 95 398 A 28 761 610 3. Loans and advances to credit institutions a) repayable on demand 1 046 176 0 1 046 176 b) other loans and advances 62 800 725 21 058 B.1, B.2 62 821 783 c) loans 1 017 835 B.1, B.2 d) specific value adjustment - 35 900 0 - 35 900 4. Loans and advances to customers a) other loans and advances 0 0 0 b) loans 15 128 664 B.1, B.2 c) impairment on loans and advances, net of reversals - 231 619 0 - 231 619 5. Debt securities including fixed-income securities a) issued by public bodies 1 821 562 9 962 A 1 831 524 b) issued by other borrowers 5 584 899 8 796 A 5 593 695 7 406 461 7 425 219 6. Shares and other variable-yield securities 2 526 395 760 024 A 3 286 419 7. Derivative assets 40 485 036 B.1 40 485 036 8. Property, furniture and equipment 290 564 - 2 622 C 287 942 9. Investment property 2 622 C 2 622 Intangible assets 9 384 0 9 384 Other assets 27 338 - 867 B.1 26 471 Subscribed capital, called but not paid 840 394 - 3 764 F 836 630 Prepayments 17 102 851 - 17 053 654 A, B.1, B.2, B.3 49 197 TOTAL ASSETS LIABILITIES AND EQUITY 30/06/2013 Ref. 30/06/2013 1. Amounts owed to credit institutions a) repayable on demand 7 107 532 B.3 7 108 223 b) with agreed maturity dates or periods of notice 711 401 7 B.3 711 408 7 818 933 7 819 631 2. Amounts owed to customers a) repayable on demand 1 909 049 0 B.3 1 909 049 b) with agreed maturity dates or periods of notice 588 090 B.3 588 225 2 497 139 2 497 274 3. Debts evidenced by certificates a) debt securities in issue 32 472 520 B.3 b) others 21 436 014 629 217 B.3 22 065 231 4. Derivatives liabilities 21 258 858 B.1 21 258 858 5. Other liabilities 649 253 355 041 B.1, B.2, E 1 004 294 6. Accruals and deferred income 16 076 892 - 15 937 293 A, B.1, B.2, B.3 139 599 7. Provisions a) pension plans and health insurance scheme 1 841 818 657 492 D 2 499 310 b) provisions for guarantees and commitments 179 724 0 179 724 c) provision for commitment on investment fund 8 549 0 8 549 2 030 091 2 687 583 TOTAL LIABILITIES 8. Subscribed Capital - Subscribed 0 - Uncalled - 0 - 21 619 649 21 619 649 9. Consolidated reserves a) reserve fund 22 700 542 0 22 700 542 b) additional reserves 1 312 938 - 719 150 A, B 593 788 c) fair value reserve 183 232 A, B, D 183 232 d) special activities reserve 6 090 520 0 6 090 520 e) general loan reserve 3 663 165 0 3 663 165 33 767 165 33 231 247 Profit for the period attributable to the equity holders of the Bank 1 324 144 1 967 711 A, B.1, B.2, B.3, F 3 291 855 Equity attributable to minority interest 399 973 - 399 973 E 0 TOTAL EQUITY 57 110 931 58 142 751 TOTAL LIABILITIES AND EQUITY EIB Group – Interim Financial Statements - 10 - EIB GROUP – EU ACCOUNTING DIRECTIVES TO IFRS RECONCILIATION Consolidated income statement for the year ended June 30, 2013 (in EUR ’000) EU Accounting Directives Adjustment IFRS H1 2013 Ref. H1 2013 1. Interest and similar income 11 603 454 1 404 A, B.2, F 11 604 858 2. Interest expense and similar charges - 10 142 164 - 26 976 A, B.3, E - 10 169 140 3. Income from shares and other variable-yield securities 29 716 0 29 716 4. Fee and commission income 159 347 0 159 347 5. Fee and commission expense 0 6. Result on financial operations - 40 312 2 002 038 A, B.1, B.2, B.3 1 961 726 7. Other operating income 5 157 0 5 157 8. Change in impairment on loans and advances and provisions on guarantees, net of reversals - 3 272 0 - 3 272 9. Change in impairment on shares and other variable yield securities, net of reversals 0 - 26 506 A - 26 506 General administrative expenses a) staff costs - 220 150 - 202 818 b) other administrative expenses - 51 917 - 53 937 - 272 067 15 312 D - 256 755 Depreciation and amortization: property, furniture and equipment, investment property and intangible assets a) property, furniture and equipment - 10 869 81 C - 10 788 b) investment property 0 - 81 C - 81 c) intangible assets - 2 619 0 - 2 619 - 13 488 - 13 488 Profit for the period 1 326 583 3 291 855 Profit attributable to minority interest - 2 439 2 439 E 0 Profit attributable to equity holders of the Bank 1 324 144 3 291 855 EIB Group – Interim Financial Statements - 11 - Valuation and income recognition differences between IFRS and EU Accounting Directives A Financial assets classified as available-for-sale Under EU Accounting Directives, available for sale instruments are recorded at market value.The value adjustments are reported under “Net result on financial operations” in the profit and loss for the period in which they are made. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS, available for sale instruments are carried at fair value with changes in fair value reflected directly in equity. Impairment is recognised in the profit and loss for the year when negative changes in the fair valuation are other than temporary.It is reported separately on the face of the income statement. Accrued interest is reported on the balance sheet within the balance of the instrument to which it relates. B Financial assets and liabilities designated at fair value through profit or loss 1 Derivative assets and liabilities a Treasury derivatives Under EU Accounting Directives, derivative instruments in the Bank’s available for sale and trading portfolios are marked to market and recorded under “Other assets” or “Other liabilities”. Interest accrued under derivative instruments is presented under “Prepayments and accrued income” and “Accruals and deferred income”. Under IFRS, all derivative assets and liabilities are recognised on balance sheet as such and carried at their fair values. b Hedging derivatives Under EU Accounting Directives, hedging derivative instruments are not recognised on the balance sheet. They are carried off balance sheet at nominal amount. Interest accrued under derivative instruments and revaluation of the spot leg of currency swaps are presented under “Prepayments and accrued income” and “Accruals and deferred income”. Under IFRS, all derivative assets and liabilities are recognised on balance sheet and carried at their fair values. Changes in fair values of derivatives are recognised in the profit and loss. 2 Loans and advances Under EU Accounting Directives, all loans and advances are carried at amortised cost. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS certain loans are classified on initial recognition as “fair value loans” and valued at fair value through profit or loss. Accrued interest is reported on the balance sheet within the balance of the asset to which it relates. Payments due are reclassified from other debtors to the loan balance to which they relate. 3 Borrowings Under EU Accounting Directives, borrowings are recorded at amortised cost. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS, the Bank applies the fair value option to a significant portion of its issued debt. Accrued interest is reported on the balance sheet within the balance of the debt instrument to which it relates. C Investment property This category is not used under EU Accounting Directives. Assets in this category under IFRS are reported in the “Tangible Assets” category under EU Accounting Directives. Under IFRS, assets in this category are held under the historical cost model. D Pension funds Under EU Accounting Directives, a 10% corridor approach is adopted, whereby prior year cumulative actuarial surpluses or deficits in excess of 10% of the commitments for retirement benefits are recognised over the average remaining service lives of the plan’s participants as “Staff costs” in the Profit and loss account. Under IFRS, the full unrealised actuarial gains or losses are recognised in Other comprehensive income and included in the “Fair value reserve”. E Minority interest adjustment EIB granted a put option to the minority shareholders on their entire holding of the subsidiary. Under EU Accounting Directives, this put option does not influence the accounting treatment of minority interest on consolidation. Under IFRS, the put option results in the non-controlling interest balance being classified as liability rather than equity and being carried at fair value through profit or loss. The non-controlling interest in the IFRS profit for the year is therefore included in the interest expense for the year. Fair value adjustment is also reported under “Interest expense and similar charges”. F Capital receivable This balance represents the amount receivable from the Member States in respect of the capital increase agreed in 2012. It is carried at the receivable amount under EU Accounting Directives. It is discounted to present value under IFRS, with the amortisation being recognised as “Interest and similar income”. EIB Group – Interim Financial Statements - 12 - EIB Group CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2 (EUR ’000) ASSETS LIABILITIES (Unaudited) (Unaudited) 1.
